DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 9/28/2022 has been considered and entered into the record.  Claims 1–15 remain pending with claims 9, 10, and 12–15 are withdrawn from consideration.   The previous objection of claim 5 and insufficient antecedent basis rejection of claim 6 are withdrawn due to amendment.  Claims 1–8 and 11 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1–8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2014/0173934 A1) in view of Blakely (US 2014/0109286 A1).
Bell teaches a shoe upper comprising warp and weft yarns, such that lower elastic modulus lockout yarns may be included in the weft direction to offer directional elasticity.  Bell abstract, ¶¶ 62, 73, 75, 102, 117.  The lockout yarns may be formed from nylon or polyester.  Id. ¶ 73.  The upper may formed in a single weaving operation, wherein the upper possesses different functional zones having different characteristics.  Id. abstract, ¶¶ 50, 117, 118.
Bell fails to teach that the shoe upper is a circularly-woven tube having first and second types of warp yarns in respective first and second areas of the tube, wherein the bending stiffness of the second type of warp yarn is greater than the first type of warp yarn bending stiffness.
Blakely teaches the formation of an auxetic footwear structure that is capable of conforming to various body shapes, wherein the footwear comprises yarns woven to form a seamless circularly-woven tube.  Blakely abstract, ¶¶ 6, 91, 98, Fig. 6B.  The shoe upper of Blakely is designed to bend and flex during activity in some parts, while also providing resiliency and more support in others.  See id. ¶¶ 82–83, Figs. 5A–5D, 6A, 6B, 7A, 7B.  In fact, the auxetic footwear structure is designed to elongate in two different directions.  See id. ¶¶ 49–51.  The auxetic footwear structure may be laminated to a thermoplastic base layer sheet.  Id. ¶¶ 65–73.
It would have been obvious to one of ordinary skill in the art to have made the upper of Bell using a circularly-woven tube with areas having varied bending stiffness to in order to make an upper that better conforms to a wearer’s foot.  Additionally, it would have been obvious to the ordinarily skilled artisan to have made those areas of varied bending stiffness by using warp yarns of varied bending stiffness based upon Bell’s teachings of using warp yarns having differing properties in different functional zones to create a composite material.  Furthermore, the warp and weft yarns would have obviously had differing elongations at break as the circular-woven tube of Blakely is designed to elongate in two different directions and that degree of elongation may differ.  See Blakely ¶¶ 49–51; Bell abstract, ¶¶ 62, 73, 75, 102, 117.  It also would have been obvious to have laminated the base layer of Blakely to the Bell upper to provide reinforcement.  Blakely ¶ 73.
With regard to the second elongation at break being at least 100%, the amount of elongation at break is a result-effective variable  affecting the degree to which the shoe upper can stretch.  See Bell ¶ 117.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed ratio, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).


Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Blakely fails to teach “a first type of warp yarns is arranged in a first area and a second type of warp yarns is arranged in a second area of the circularly-woven tube, wherein the first type of warp yarns has a first bending stiffness and a second type of warp yarns has a second bending stiffness, and the second bending stiffness is greater than the first bending stiffness.”  Applicant further contends that Blakely is not directed to a bending stiffness of yarns at all or any differences in bending stiffness due to warp yarns having different levels of stiffness.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Here, the Examiner relies upon Bell to teach the concept of using warp yarns having different moduli (i.e., bending stiffnesses) in a shoe upper to create functional zones having different characteristics such as having different levels of bending stiffness.  See Bell abstract, ¶¶ 50, 62, 102, 104, 117, 118.  Blakely has been relied upon to teach that a shoe upper can be made from a circularly-woven tube.  Blakely abstract, ¶¶ 6, 91, 98, Fig. 6B.  Thus, it would have been obvious to the ordinarily skilled artisan to have made the Bell upper that has first and second types of warp yarns having different bending stiffnesses in different areas of the upper from a circularly-woven tube as taught in Blakely.  Accordingly, the Examiner has not relied upon Blakely to teach “a first type of warp yarns is arranged in a first area and a second type of warp yarns is arranged in a second area” or “the first type of warp yarns has a first bending stiffness and a second type of warp yarns has a second bending stiffness, and the second bending stiffness is greater than the first bending stiffness,” but instead that it would have been obvious to have made the shoe upper of Bell from a “circularly-woven tube.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786